               Case 5:18-cr-00258-EJD Document 700 Filed 02/09/21 Page 1 of 3




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                   UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                           SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                       ) Case No. CR-18-00258-EJD
15                                                   )
             Plaintiff,                              ) STIPULATION AND [PROPOSED] ORDER
16                                                   )
        v.                                           )
17                                                   ) Hon. Edward J. Davila
     ELIZABETH HOLMES and                            )
18   RAMESH “SUNNY” BALWANI,                         )
                                                     )
19           Defendants.                             )
                                                     )
20                                                   )

21                                              STIPULATION
22           Defendant Elizabeth A. Holmes and the United States of America, by and through their counsel,
23 stipulate as follows:

24                WHEREAS, under the Court’s current scheduling order the reply briefs in support of the
25 parties’ motions in limine are due on February 15, 2021;

26                WHEREAS, the government has produced to Ms. Holmes additional discovery relating to
27 issues addressed in the Government’s Opposition to Ms. Holmes’ Motion to Exclude Evidence of

28
     STIPULATION AND [PROPOSED] ORDER
     CR-18-00258 EJD
                                                        1
              Case 5:18-cr-00258-EJD Document 700 Filed 02/09/21 Page 2 of 3




 1 Anecdotal Test Results, Dkt. 682;

 2               WHEREAS defense counsel requires additional time to review this discovery in advance of

 3 preparing and filing its reply brief regarding this motion;

 4               WHEREAS, the current February 15, 2021 deadline for the reply briefs in support of the

 5 motions in limine falls on a federal holiday recognizing President Washington’s Birthday;

 6               WHEREAS, the parties have met and conferred and agree on, and respectfully request that

 7 the Court order, the following briefing schedule: The parties’ reply briefs in support of their motions in

 8 limine are due February 16, 2021, 5 p.m. PST; with the exception of Ms. Holmes’ Reply in Support of

 9 Motion to Exclude Evidence of Anecdotal Test Results, which shall be due one week later, on February
10 23, 2021, 5 p.m. PST.

11          THEREFORE, the parties stipulate and agree that the Court should enter the order below.

12          IT IS SO STIPULATED.

13 DATED: February 9, 2021                               Respectfully Submitted,

14

15                                                       /s/ Lance Wade
                                                         LANCE WADE
16                                                       Attorney for Elizabeth Holmes
17
     DATED: February 9, 2021
18
                                                         STEPHANIE M. HINDS
19                                                       Attorney for the United States,
                                                         Acting Under Authority Conferred
20                                                       By 28 U.S.C. § 515
21
                                                         /s/ Robert Leach
22                                                       ROBERT S. LEACH
                                                         JEFF SCHENK
23                                                       JOHN C. BOSTIC
                                                         VANESSA BAEHR-JONES
24                                                       Assistant United States Attorneys
25
                                             [PROPOSED] ORDER
26
            For the reasons set forth above, and good cause shown, IT IS ORDERED that Ms. Holmes’
27
     Reply in support of her Motion to Exclude Evidence of Anecdotal Test Results, Dkt. 563, shall be due
28
     STIPULATION AND [PROPOSED] ORDER
     CR-18-00258 EJD
                                                         2
              Case 5:18-cr-00258-EJD Document 700 Filed 02/09/21 Page 3 of 3




 1 February 23, 2021, 5 p.m. PST. All other reply briefs in support of the parties’ motions in limine shall

 2 be due February 16, 2021, 5 p.m. PST.

 3          IT IS SO ORDERED.

 4

 5 DATED: _______________                                       _____________________________
                                                                Hon. Edward J. Davila
 6                                                              United States District Judge
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER
     CR-18-00258 EJD
                                                        3
